UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6807


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME FREDERICK SATTERFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:99-cr-00131-JAB-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Frederick Satterfield, Appellant Pro Se. Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Frederick Satterfield appeals from the district

court’s    order    granting     his    motion   for   reduction    of   sentence

pursuant    to     18   U.S.C.   §     3582(c)   (2006),   and     reducing   his

sentence from 190 months to 152 months.                 He contends that the

court should have also ordered that his sentence run concurrent

to his undischarged state sentence.              We have reviewed the record

and find no abuse of discretion.              The district court was without

authority to modify that portion of the sentence.                  See 18 U.S.C.

§ 3582(c) (2006); see also, Dillon v. United States, 130 S. Ct.

2683, 2694 (2010).        We therefore affirm.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          2